DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.
 
Response to Amendment
The amendments filed 22 August 2022 have been entered. Applicant’s amendments have overcome each and every objection to the specification as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 20 May 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "determine a current osteoporosis state of the user as a function of the measured osseous tissue data of a user; predict an advancement of the current state of osteoporosis of the user as a function of the osseous tissue data of the user and current osteoporosis state of the user, wherein predicting comprises: receiving training data, wherein training data correlates osseous tissue data to stages of osteoporosis; training an osteoporosis advancement machine-learning model as a function of the training data; and predicting the advancement of the current state of osteoporosis as a function of the osseous tissue data and the osteoporosis advancement machine-learning model” and “calculate, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a decreased probability of advancing the current osteoporosis state of the user; generate, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a confidence score of the decreased probability of advancing the current osteoporosis state of the user”. This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "determine a current osteoporosis state of the user as a function of the measured osseous tissue data of a user; predict an advancement of the current state of osteoporosis of the user as a function of the osseous tissue data of the user and current osteoporosis state of the user, wherein predicting comprises: receiving training data, wherein training data correlates osseous tissue data to stages of osteoporosis; training an osteoporosis advancement machine-learning model as a function of the training data; and predicting the advancement of the current state of osteoporosis as a function of the osseous tissue data and the osteoporosis advancement machine-learning model” and “calculate, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a decreased probability of advancing the current osteoporosis state of the user; generate, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a confidence score of the decreased probability of advancing the current osteoporosis state of the user” are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “an osseous measurement device, wherein the osseous measurement device includes an x-ray system, wherein the osseous measurement device is configured to: measure osseous tissue data of a user; and transmit the osseous tissue data to a computing device” and “generate, as a function of a prediction engine, an osteoporosis recovery program for the user, wherein the prediction engine is configured to: input the predicted advancement of a stage of osteoporosis of the user, the measured osseous tissue data of the user, and the current osteoporosis state of the user; and output an osteoporosis recovery program for the user;” and “display the osteoporosis recovery program and the decreased probability of advancing the current osteoporosis state of the user to the user on an interactive graphical user interface of a remote computing device; receive, through the remote computing device, physiological data of the user; and update the osteoporosis recovery program as a function of the physiological data of the user and the prediction engine”. However, this component and the actions performed by it may be seen as the use of well-understood, routine, or conventional elements to perform a non-mental process in order to perform mere gathering of data for the mental process step, much like the example given in MPEP 2106.04(d)(2)(c), such that these limitations are extra-solution activity and thus do not integrate the judicial exception into a practical application. The various data acquisition steps, along with the mental processes of predicting an advancement and generating an osteoporosis recovery program, lead to the final limitation of “updat[ing] the osteoporosis recovery program” such that the end result of use of the system is some undefined “update” to the recovery program, which may be a generic output. As this update is not defined as requiring any further action, such as a form of prophylaxis or treatment or an improvement to a computer or other technology, the claim limitations constitute mere generation of data, in this case the creation of an osteoporosis recovery program and updating that osteoporosis recovery program, such that the claim does not integrate the judicial exception into any practical application. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “an osseous measurement device, wherein the osseous measurement device includes an x-ray system, wherein the osseous measurement device is configured to: measure osseous tissue data of a user; and transmit the osseous tissue data to a computing device” and “generate, as a function of a prediction engine, an osteoporosis recovery program for the user, wherein the prediction engine is configured to: input the predicted advancement of a stage of osteoporosis of the user, the measured osseous tissue data of the user, and the current osteoporosis state of the user; and output an osteoporosis recovery program for the user; display the osteoporosis recovery program to the user on an interactive graphical user interface of a remote computing device; receive, through the remote computing device, physiological data of the user; and update the osteoporosis recovery program as a function of the physiological data of the user and the prediction engine”. The limitations constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic computing device capable of receiving osseous tissue data, which Bregman-Amitai (US 20190336097 A1) describes as well-understood, routine, or conventional in its description of “computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server” (Paragraph 0110) and “may be implemented in various embodiments, for example, software modules loaded onto an existing radiology workstation for processing medical image data after acquisition, a hardware module for plugging into the existing radiology workstation, a remote computer running software that receives the medical image data through a network connection” (Paragraph 0117), where the instructions include steps to obtain osseous image data such as CT images (Paragraph 0120) “during a routine scan” (Paragraph 0113), where “the term CT is sometimes interchangeable with the broader term imaging modality” where the imaging modality may be “standard X-rays” (Paragraph 0090). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step performed by the computing device may be performed by a person with a generic computing device in an undefined manner) that there are no meaningful limitations to the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 10 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the computing device is further configured to categorize the osseous tissue data into categories of osteoporosis.” The claim element of claim 1 of a system for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the computing device is further configured to generate an osseous tissue data extraction template as a function of the predicted advancement of a stage of osteoporosis of the user.” The claim element of claim 1 of a system for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the osseous measurement device further comprises a motion sensing system, wherein the motion sensing system is configured to generate osseous tissue data.” The limitation of “a motion sensing system” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic motion sensor, which Bhattacharya (US 20090234251 A1) describes as well-understood, routine, or conventional in its description of a “Suitable accelerometers include, but are not limited to, wired accelerometers, wireless MEMS based nano-accelerometers, and combinations thereof” (Paragraph 0040) which are used to assess bone quality (Abstract). The claim element of claim 1 of a system for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the computing device is further configured to optimize a selection of an osteoporosis recovery program from a plurality of osteoporosis recovery programs of an osteoporosis network.” The claim element of claim 1 of a system for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the remote computing device is configured to communicate with an osteoporosis data network.” The claim element of claim 1 of a system for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the remote computing device is configured to measure an adherence of the user to the osteoporosis recovery program.” The claim element of claim 1 of a system for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the osteoporosis recovery program comprises medicinal elements.” The claim element of claim 1 of a system for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the osteoporosis recovery program comprises a consumption of osseous tissue enhancing nutrients.” The claim element of claim 1 of a system for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein the computing device is further configured to alert the user of the predicted advancement of the current state of osteoporosis through the remote computing device.” The claim element of claim 1 of a system for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " determining, at a computing device, a current osteoporosis state of the user as a function of the osseous tissue data of the user transmitted from the osseous measurement device; predicting, at the computing device, an advancement of the current state of osteoporosis of the user as a function of the osseous tissue data and the current osteoporosis state of the user, wherein predicting further comprises: receiving training data, wherein training data correlates osseous tissue data to stages of osteoporosis; training an osteoporosis advancement machine learning process with the training data; and predicting the advancement of the current state of osteoporosis as a function of the osseous tissue data” and “calculating, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a decreased probability of advancing the current osteoporosis state of the user; generating, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a confidence score of the decreased probability of advancing the current osteoporosis state of the user”. This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 11 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 11, the limitations "determining, at a computing device, a current osteoporosis state of the user as a function of the osseous tissue data of the user transmitted from the osseous measurement device; predicting, at the computing device, an advancement of the current state of osteoporosis of the user as a function of the osseous tissue data and the current osteoporosis state of the user, wherein predicting further comprises: receiving training data, wherein training data correlates osseous tissue data to stages of osteoporosis; training an osteoporosis advancement machine learning process with the training data; and predicting the advancement of the current state of osteoporosis as a function of the osseous tissue data” and “calculating, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a decreased probability of advancing the current osteoporosis state of the user; generating, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a confidence score of the decreased probability of advancing the current osteoporosis state of the user” are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “measuring, through an osseous tissue measurement device, osseous tissue data of a user, wherein the osseous tissue measurement device includes an x-ray system; transmitting, through the osseous tissue measurement device, the osseous tissue data of the user to a computing device”, “a computing device”, and “generating, at the computing device, an osteoporosis recovery program for the user, as a function of a prediction engine, wherein the prediction engine is configured to: input the predicted advancement of a stage of osteoporosis of the user, the measured osseous tissue data of the user, and the current osteoporosis state of the user; and output an osteoporosis recovery program;” and “displaying, the osteoporosis recovery program and the decreased probability of advancing the current osteoporosis state of the user to the user on an interactive graphical user interface of a remote computing device; receiving, through the remote computing device, physiological data of the user; and updating the osteoporosis recovery program as a function of the physiological data of the user and the prediction engine”. However, these components and the actions performed by it may be seen as the use of well-understood, routine, or conventional elements to perform a non-mental process in order to gather data for the mental process step, much like the example given in MPEP 2106.04(d)(2)(c), such that these limitations are extra-solution activity and thus do not integrate the judicial exception into a practical application. The various data acquisition steps, along with the mental processes of predicting an advancement and generating an undefined osteoporosis recovery program, lead to the final limitation of “updating the osteoporosis recovery program” such that the end result of use of the system is some undefined “update” to the recovery program, which may be a generic output. As this update is not defined as requiring any further action, such as a form of prophylaxis or treatment or an improvement to a computer or other technology, the claim limitations constitute mere generation of data, in this case the creation of an osteoporosis recovery program and updating that osteoporosis recovery program, such that the claim does not integrate the judicial exception into any practical application. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “measuring, through an osseous tissue measurement device, osseous tissue data of a user, wherein the osseous tissue measurement device includes an x-ray system; transmitting, through the osseous tissue measurement device, the osseous tissue data of the user to a computing device”, “a computing device”, and “generating, at the computing device, an osteoporosis recovery program for the user, as a function of a prediction engine, wherein the prediction engine is configured to: input the predicted advancement of a stage of osteoporosis of the user, the measured osseous tissue data of the user, and the current osteoporosis state of the user; and output an osteoporosis recovery program;” and “displaying, the osteoporosis recovery program and the decreased probability of advancing the current osteoporosis state of the user to the user on an interactive graphical user interface of a remote computing device; receiving, through the remote computing device, physiological data of the user; and updating the osteoporosis recovery program as a function of the physiological data of the user and the prediction engine”. The limitations constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic computing device capable of receiving osseous tissue data and a generic osseous tissue measurement device, which Bregman-Amitai (US 20190336097 A1) describes as well-understood, routine, or conventional in its description of “computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server” (Paragraph 0110) and “may be implemented in various embodiments, for example, software modules loaded onto an existing radiology workstation for processing medical image data after acquisition, a hardware module for plugging into the existing radiology workstation, a remote computer running software that receives the medical image data through a network connection” (Paragraph 0117), where the instructions include steps to obtain osseous image data from a CT scanner (Paragraph 0120) “during a routine scan” (Paragraph 0113) where “the term CT is sometimes interchangeable with the broader term imaging modality” where the imaging modality may be “standard X-rays” (Paragraph 0090). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step performed by the computing device may be performed by a person with a generic computing device in an undefined manner) that there are no meaningful limitations to the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 11 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 11, which was rejected under 35 U.S.C. 101 in paragraph 12 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 11, or comprise significantly more than the limitations of claim 11.
Besides the abstract idea of claim 11, claim 12 recites the limitation “wherein the computing device is further configured to categorize the osseous tissue data into categories of osteoporosis.” The claim element of claim 11 of a method for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 13 recites the limitation “wherein the computing device is further configured to generate an osseous tissue data extraction template as a function of the predicted advancement of a stage of osteoporosis of the user.” The claim element of claim 11 of a method for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 14 recites the limitation “wherein the osseous measurement device further comprises a motion sensing system, wherein the motion sensing system is configured to generate osseous tissue data.” The limitation of “a motion sensing system” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic motion sensor, which Bhattacharya (US 20090234251 A1) describes as well-understood, routine, or conventional in its description of a “Suitable accelerometers include, but are not limited to, wired accelerometers, wireless MEMS based nano-accelerometers, and combinations thereof” (Paragraph 0040) which are used to assess bone quality (Abstract). The claim element of claim 11 of a method for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 15 recites the limitation “wherein the computing device is further configured to optimize a selection of an osteoporosis recovery program from a plurality of osteoporosis recovery programs of an osteoporosis network.” The claim element of claim 11 of a method for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 16 recites the limitation “wherein the remote computing device is configured to communicate with an osteoporosis data network.” The claim element of claim 11 of a method for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 17 recites the limitation “wherein the remote computing device is configured to measure an adherence of the user to the osteoporosis recovery program.” The claim element of claim 11 of a method for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 18 recites the limitation “wherein the osteoporosis recovery program comprises medicinal elements.” The claim element of claim 11 of a method for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 19 recites the limitation “wherein the osteoporosis recovery program comprises a consumption of osseous tissue enhancing nutrients.” The claim element of claim 11 of a method for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 20 recites the limitation “wherein the computing device is further configured to alert the user of the predicted advancement of the current state of osteoporosis through the remote computing device.” The claim element of claim 11 of a method for osteoporosis monitoring is recited with a high level of generality (as written, the actions of the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 11-13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bregman-Amitai (US 20190336097 A1) in view of Baba (JP 2004065696 A).
Regarding claim 1, Bregman-Amitai teaches a system for osteoporosis monitoring, comprising: an osseous measurement device, wherein the osseous measurement device includes an x-ray system (Paragraph 0090—CT  can be interchangeable with the broader term imaging modality, and the systems and methods may be used with other imaging modalities such as standard X-rays; Paragraph 0120, 0334—image data is obtained by a scanner for the chosen imaging modality), wherein the osseous measurement device is configured to: measure osseous tissue data of a user (Paragraph 059—CT scan being performed with settings selected for imaging of non-osteoporosis related pathology; Paragraph 0090—presence of existing fracture may be detected, bones may be segmented from the acquired images, and predictive features may be automatically extracted and classified from the imaging data); 
and transmit the osseous tissue data to a computing device (Paragraph 0005, 0059, 0114—receiving imaging data of a CT scan of a body of a patient containing at least a bone portion; Paragraph 0120, 0334—image data is obtained by a scanner for the chosen imaging modality and is subsequently received by the workstation), wherein the computing device is configured to: determine a current osteoporosis state of a user as a function of the measured osseous tissue data of a user transmitted from the osseous measurement device (Paragraph 0007—computing a current bone state rating for the patient based on extracted features); 
predict an advancement of the current state of osteoporosis of the user as a function of the osseous data of the user and current osteoporosis state of the user (Paragraph 0008—computing an estimate of the probability of the patient being in a certain bone grade state within a predefined time period based on the trained osteoporotic fracture classifier applied to the extracted features), wherein predicting comprises: 
receiving training data, wherein training data correlates osseous tissue data to stages of osteoporosis (Paragraph 0014-0018—the classifier is trained based on training imaging files from at least some patients diagnosed with osteoporosis that have undergone multiple CT scans for non-osteoporosis related pathology at different periods in time that are long enough to detect statistically significant changes in at least some of the extracted features and/or wherein osteoporosis fractures were detected in the latest scan but not in an earlier scan…i.e. the training images would correlate to different stages of osteoporosis as the scans occur at different periods of time; Paragraph 0096—imaging modality files provide a basis for machine based learning to predict the risk of osteoporotic fracture in a patient…at least some of the files are associated with an osteoporosis related diagnosis); 
training an osteoporosis advancement machine-learning model as a function of the training data (Paragraph 0014-0018—the classifier is trained using the training images; Paragraph 0192-0193—the method of training a classifier is based on data from CT scans…the learning process may be based on methods of automatic machine learning); 
and predicting the advancement of the current state of osteoporosis as a function of the osseous tissue data and the osteoporosis advancement machine-learning model (Paragraph 0008—computing an estimate of the probability of the patient being in a certain bone grade state within a predefined time period based on the trained osteoporotic fracture classifier applied to the extracted features; Paragraph 0019-0021—the predictive factor may include a time frame for risk of developing or having at least one osteoporotic fracture and may include an adjusted risk based on additionally parameters; Paragraph 0227-0228—features and/or parameters may be identified based on relevance and/or importance in the classification process as the result of a learning method such as human or machine learning…the features or parameters may be used to calculate the risk factor). 
Bregman-Amitai additionally teaches a prediction engine may be utilized by a healthcare worker to formulate a treatment plan (Paragraph 0344 and 0346—the patient may be treated based on the calculated risk, which can be used to provide prevention, early intervention, and/or treatment; Fig. 6, steps 602-610), wherein the prediction engine is configured to input the predicted advancement of a stage of osteoporosis of the user, the measured osseous data of the user, and the current osteoporosis state (Paragraphs 0007-0008, 0337-0338—additional actions may be taken based on the predicted risk and clinical assessment of the patient, including additional investigations and treatment to prevent or delay fracture, where the predicted risk includes the probability of the patient being in a certain bone grade state within a time period based on the osseous tissue data and the current bone state rating acquired in imaging; Paragraph 0227-0228—features and/or parameters may be identified based on relevance and/or importance in the classification process as the result of a learning method such as human or machine learning…the features or parameters may be used to calculate the risk factor) and output an osteoporosis recovery program. 
Calculate, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a decreased probability of advancing the current osteoporosis state of the user (Paragraph 0008—computing an estimate of the probability of the patient being in a certain bone grade state within a predefined time period based on the trained osteoporotic fracture classifier applied to the extracted features; Paragraph 0019-0021—the predictive factor may include a time frame for risk of developing or having at least one osteoporotic fracture and may include an adjusted risk based on additionally parameters; Paragraph 0095—the prediction may include the effects of medical conditions and/or medical treatments that may lead to secondary osteoporosis and/or fracture…or other medical conditions and/or medical treatments; Paragraph 0188, 0208—the systems and/or methods may provide a set of parameters that give an indication of the current state of the patient as compared to a previous state, which may help track the risk profile such as an increase in the risk and/or a decrease in the risk…changes in risk may be based on initiation of medical treatment or of drugs that may cause osteoporosis…effectiveness of treatments to prevent and/or halt the disease progression may be monitored…may enable measuring the influence of the treatment and/or the pathology on the osteoporosis process);
Generate, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a confidence score of the decreased probability of advancing the current osteoporosis state of the user (Paragraph 0008—computing an estimate of the probability of the patient being in a certain bone grade state within a predefined time period based on the trained osteoporotic fracture classifier applied to the extracted features; Paragraph 0019-0021—the predictive factor may include a time frame for risk of developing or having at least one osteoporotic fracture and may include an adjusted risk based on additionally parameters; Paragraph 0013, 0180, 0192—providing confidence for the calculated risk…; Paragraph 0031, claim 36—the osteoporotic fracture predictive factor includes a confidence grade of the risk factor; Paragraph 0095—the prediction may include the effects of medical conditions and/or medical treatments that may lead to secondary osteoporosis and/or fracture…or other medical conditions and/or medical treatments; Paragraph 0188, 0208—the systems and/or methods may provide a set of parameters that give an indication of the current state of the patient as compared to a previous state, which may help track the risk profile such as an increase in the risk and/or a decrease in the risk…changes in risk may be based on initiation of medical treatment or of drugs that may cause osteoporosis…effectiveness of treatments to prevent and/or halt the disease progression may be monitored…may enable measuring the influence of the treatment and/or the pathology on the osteoporosis process). In particular, because Bregman-Amitai teaches that the predictive factor, which may be a predicted advancement of a stage of osteoporosis including a decreased probability of advancing the current osteoporosis state, may be a function of a medical treatment, which may be an osteoporosis recovery program, and that the system may provide a confidence grade of the prediction, Bregman-Amitai may be seen to teach this limitation.
Bregman-Amitai additionally teaches that the signals denoting the calculated osteoporotic fracture predictive factor, which may include a decreased probability of advancing the current osteoporosis state of the user, and/or other calculated value may be displayed on a monitor of an output unit and/or forwarded to another computing unit (Paragraph 0115; Paragraph 0110—the instructions may execute partly on the user’s computer and partly on a remote computer; Paragraph 0117—the system may be implemented in various embodiments, including a remote computer running software that receives the data through a network connection) and that the system may include a physical user interface which may include an interactive display (Paragraph 0116—physical user interfaces for allowing a user to interface with the system and provide the user with output of the system may include a display, a touch-screen, a keyboard…). 
Bregman-Amitai also teaches receiving physiological data of the user (Paragraphs 0020-0021, 0188-0191—the predictive factor includes an adjusted risk based on at least one demographic or pathological parameter including initiation of drugs, gender, age, or other parameters; Paragraph 0029—may automatically extract medical history parameters and utilize them in computing the predictive factor; Paragraph 0169—medical history parameters may be extracted from the patient EHR, imaging modality data, and/or using other methods). As it discusses obtaining this data via the patient EHR, it may be seen that this data may be received from an external remote computing device capable of transmitting the data (Paragraph 0110—the instructions may execute partly on the user’s computer and partly on a remote computer; Paragraph 0117—the system may be implemented in various embodiments, including a remote computer running software that receives the data through a network connection).
Bregman-Amitai additionally teaches that the physiological data of the user and the prediction engine may be used to update the predictive factor (Paragraphs 0020-0021, 0188-0191—the predictive factor includes an adjusted risk based on at least one demographic or pathological parameter including initiation of drugs, gender, age, or other parameters, and the effects of medical conditions and/or drugs may be monitored; Paragraph 0029—may automatically extract medical history parameters and utilize them in computing the predictive factor; Paragraph 0169—medical history parameters may be extracted from the patient EHR, imaging modality data, and/or using other methods; Paragraph 0227-0228—features and/or parameters may be identified based on relevance and/or importance in the classification process as the result of a learning method such as human or machine learning…the features or parameters may be used to calculate the risk factor), such that the adjusted predictive factor may then be used to update an osteoporosis recovery program (Paragraphs 0007-0008, 0337-0338—additional actions may be taken based on the predicted risk and clinical assessment of the patient, including additional investigations and treatment to prevent or delay fracture, where the predicted risk includes the probability of the patient being in a certain bone grade state within a time period based on the osseous tissue data and the current bone state rating acquired in imaging; Paragraph 0344 and 0346—the patient may be treated based on the calculated risk, which can be used to provide prevention, early intervention, and/or treatment; Fig. 6, steps 602-610).
However, Bregman-Amitai does not specifically teach generating, at the computing device, an osteoporosis recovery program for the user, or displaying the osteoporosis recovery program to the user on an interactive graphical user interface of a remote computing device.
Baba teaches a bone diagnosing device for diagnosis, prevention, and medical treatment with respect to osteogenesis-related diseases (Abstract) wherein the device includes a control unit which includes measurement, analysis, detection, and signal generation units to send a signal to a display (Paragraph 0067; Fig. 5, control unit (f) includes measurement unit (a), analysis unit (b), detection unit (c), and signal generation unit (d) and is connected to display unit (g) to perform the desired operations of the system) for displaying a diagnosis and/or suggested treatment method based on a risk evaluation result (Paragraphs 0065-0066—the subject’s personal data, history, and bone diagnosis result may be displayed on the display…the evaluation column predicts the subject’s risk for the present and for future bone disease based on the data and is displayed as suggesting a treatment method), such that Baba teaches both  generating a recovery program for a user at the computing device and displaying the osteoporosis recovery program to the user on an interactive graphical user interface of a computing device.
It may be seen that combining Bregman-Amitai, which teaches that the result of analysis and classification may be utilized in determining a treatment and that the system may use a combination of local and remote computing to perform tasks of the method and additionally allows for the inclusion of some user interface with a display, with Baba, which teaches that a recovery program is generated by the computing device and displayed, would thus allow for the system to generate a recovery program independent of the presence of a healthcare worker and then provide this recovery program to a user-viewable display. Combining the teachings of Bregman-Amitai with Baba would additionally allow for the recovery program of Bregman-Amitai, previously determined by a healthcare provider, to not only be directly provided by the system, but also to be automatically updated based on the additional physiological data. As such, it would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Bregman-Amitai with the teachings of Baba in order to improve the ability of the device to be utilized outside of a health provider’s office to improve patient access to diagnosis and care.
The combination of Bregman-Amitai and Baba may thus be seen to teach all limitations of claim 1. 
Regarding claim 2, Bregman-Amitai and Baba teach the system of claim 1. Bregman-Amitai additionally teaches wherein the computing device is further configured to categorize the osseous tissue data into categories of osteoporosis (Paragraph 0181—the bone state may be graded within a predefined group and/or based on a continuous scale where the indicated states include healthy bones, minor fractures, and severe fractures; Paragraph 0204-- files used for training may be classified based on an existing diagnosis of osteoporosis, an existing diagnosed osteoporotic fracture, an existing diagnosis of osteopenia, lack of osteoporosis diagnosis, healthy, or other classifications or based on a scale 0 to 100, where 0 denotes a patient undiagnosed with osteoporosis and/or osteoporosis risk factors and 100 denotes a patient with multiple severe osteoporotic fractures, with diagnoses of osteopenia, osteoporosis and individual fractures of various grades having respective intermediate values within the scale; Paragraph 0241—two classifier types may be calculated, a bone grade state and a bone grade risk).
Regarding claim 3, Bregman-Amitai and Baba teach the system of claim 1. Bregman-Amitai additionally teaches wherein the computing device is further configured to generate an osseous tissue data extraction template as a function of the predicted advancement of a stage of osteoporosis of the user (Paragraph 0034—the classifier may be applied to certain extracted features to generate a feature time change function defining a change in value of the certain extracted features over time; Paragraphs 0044-0045—the corpus of training images includes images of the same patient obtained at different periods in time that are long enough to detect statistically significant changes in at least some of the extracted features, wherein the osteoporotic fracture classifier is trained to predict the risk of developing or having at least one osteoporotic fracture at a certain future time frame based on the statistically significant changes in the extracted features…i.e. the classifier is trained on various user images to create a template of the expected changes in the extracted features which are associated with advancement of osteoporosis).
Regarding claim 6, Bregman-Amitai and Baba teach the system of claim 1. Bregman-Amitai additionally teaches wherein the remote computing device is configured to communicate with an osteoporosis data network (Paragraph 0062—optionally, the training module resides on a remote server that provides the trained osteoporotic fracture classifier over a network connection, for local analysis by the classifier module…optionally, the training module trains different osteoporotic fracture classifiers based on different patient populations, and provides the specific patient population osteoporotic fracture classifier for local analysis at a clinic serving the respective specific patient population…optionally, all software modules reside on a server of a health organization entity for training the classifier based on the stored imaging files and applying the trained classifier to newly acquired imaging files…i.e. the computing device, which may be local or remote, may interact with a network of osteoporosis data for training the classifier; Paragraph 0117—the system may utilize a remote computer running software that receives the medical image data through a network connection).
Regarding claim 10, Bregman-Amitai and Baba teach the system of claim 1. Bregman-Amitai additionally teaches wherein the computing device is further configured to alert the user of the predicted advancement of the current state of osteoporosis through the remote computing device (Paragraph 0116—the user interface provides the user with output of the system; Paragraph 0115—the osteoporotic fracture predictive factor may be displayed on a monitor; Figs. 17A-17D—a GUI may be presented on the user interface to the user, wherein the calculated risk is displayed).
Regarding claim 11, Bregman-Amitai teaches a method for osteoporosis monitoring, comprising: 
measuring, through an osseous tissue measurement device, osseous tissue data of a user  (Paragraph 0005, 0059—receiving imaging data of a CT scan of a body of a patient containing at least a bone portion), wherein the osseous tissue measurement device includes an x-ray system (Paragraph 0090—CT  can be interchangeable with the broader term imaging modality, and the systems and methods may be used with other imaging modalities such as standard X-rays; Paragraph 0120, 0334—image data is obtained by a scanner for the chosen imaging modality);
transmitting, through the osseous tissue measurement device, the osseous tissue data of the user to a computing device (Paragraph 0005, 0059, 0114—receiving imaging data of a CT scan of a body of a patient containing at least a bone portion; Paragraph 0120, 0334—image data is obtained by a scanner for the chosen imaging modality and is subsequently received by the workstation);
determining, at a computing device, a current osteoporosis state of the user as a function of the osseous tissue data of the user transmitted from the osseous measurement device (Paragraph 0007—computing a current bone state rating for the patient based on extracted features); 
predicting, at the computing device, an advancement of the current state of osteoporosis of the user as a function of the osseous tissue data and the current osteoporosis state of the user (Paragraph 0008—computing an estimate of the probability of the patient being in a certain bone grade state within a predefined time period based on the trained osteoporotic fracture classifier applied to the extracted features), wherein predicting comprises: 
receiving training data, wherein training data correlates osseous tissue data to stages of osteoporosis (Paragraph 0014-0018—the classifier is trained based on training imaging files from at least some patients diagnosed with osteoporosis that have undergone multiple CT scans for non-osteoporosis related pathology at different periods in time that are long enough to detect statistically significant changes in at least some of the extracted features and/or wherein osteoporosis fractures were detected in the latest scan but not in an earlier scan…i.e. the training images would correlate to different stages of osteoporosis as the scans occur at different periods of time; Paragraph 0096—imaging modality files provide a basis for machine based learning to predict the risk of osteoporotic fracture in a patient…at least some of the files are associated with an osteoporosis related diagnosis); 
training an osteoporosis advancement machine-learning model as a function of the training data (Paragraph 0014-0018—the classifier is trained using the training images; Paragraph 0192-0193—the method of training a classifier is based on data from CT scans…the learning process may be based on methods of automatic machine learning); 
and predicting the advancement of the current state of osteoporosis as a function of the osseous tissue data (Paragraph 0008—computing an estimate of the probability of the patient being in a certain bone grade state within a predefined time period based on the trained osteoporotic fracture classifier applied to the extracted features; Paragraph 0019-0021—the predictive factor may include a time frame for risk of developing or having at least one osteoporotic fracture and may include an adjusted risk based on additionally parameters; Paragraph 0227-0228—features and/or parameters may be identified based on relevance and/or importance in the classification process as the result of a learning method such as human or machine learning…the features or parameters may be used to calculate the risk factor). 
Bregman-Amitai additionally teaches a prediction engine may be utilized by a healthcare worker to formulate a treatment plan (Paragraph 0344 and 0346—the patient may be treated based on the calculated risk, which can be used to provide prevention, early intervention, and/or treatment; Fig. 6, steps 602-610), wherein the prediction engine is configured to input the predicted advancement of a stage of osteoporosis of the user, the measured osseous data of the user, and the current osteoporosis state (Paragraphs 0007-0008, 0337-0338—additional actions may be taken based on the predicted risk and clinical assessment of the patient, including additional investigations and treatment to prevent or delay fracture, where the predicted risk includes the probability of the patient being in a certain bone grade state within a time period based on the osseous tissue data and the current bone state rating acquired in imaging; Paragraph 0227-0228—features and/or parameters may be identified based on relevance and/or importance in the classification process as the result of a learning method such as human or machine learning…the features or parameters may be used to calculate the risk factor) and output an osteoporosis recovery program. 
Calculating, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a decreased probability of advancing the current osteoporosis state of the user (Paragraph 0008—computing an estimate of the probability of the patient being in a certain bone grade state within a predefined time period based on the trained osteoporotic fracture classifier applied to the extracted features; Paragraph 0019-0021—the predictive factor may include a time frame for risk of developing or having at least one osteoporotic fracture and may include an adjusted risk based on additionally parameters; Paragraph 0095—the prediction may include the effects of medical conditions and/or medical treatments that may lead to secondary osteoporosis and/or fracture…or other medical conditions and/or medical treatments; Paragraph 0188, 0208—the systems and/or methods may provide a set of parameters that give an indication of the current state of the patient as compared to a previous state, which may help track the risk profile such as an increase in the risk and/or a decrease in the risk…changes in risk may be based on initiation of medical treatment or of drugs that may cause osteoporosis…effectiveness of treatments to prevent and/or halt the disease progression may be monitored…may enable measuring the influence of the treatment and/or the pathology on the osteoporosis process);
Generating, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a confidence score of the decreased probability of advancing the current osteoporosis state of the user (Paragraph 0008—computing an estimate of the probability of the patient being in a certain bone grade state within a predefined time period based on the trained osteoporotic fracture classifier applied to the extracted features; Paragraph 0019-0021—the predictive factor may include a time frame for risk of developing or having at least one osteoporotic fracture and may include an adjusted risk based on additionally parameters; Paragraph 0013, 0180, 0192—providing confidence for the calculated risk…; Paragraph 0031, claim 36—the osteoporotic fracture predictive factor includes a confidence grade of the risk factor; Paragraph 0095—the prediction may include the effects of medical conditions and/or medical treatments that may lead to secondary osteoporosis and/or fracture…or other medical conditions and/or medical treatments; Paragraph 0188, 0208—the systems and/or methods may provide a set of parameters that give an indication of the current state of the patient as compared to a previous state, which may help track the risk profile such as an increase in the risk and/or a decrease in the risk…changes in risk may be based on initiation of medical treatment or of drugs that may cause osteoporosis…effectiveness of treatments to prevent and/or halt the disease progression may be monitored…may enable measuring the influence of the treatment and/or the pathology on the osteoporosis process). In particular, because Bregman-Amitai teaches that the predictive factor, which may be a predicted advancement of a stage of osteoporosis including a decreased probability of advancing the current osteoporosis state, may be a function of a medical treatment, which may be an osteoporosis recovery program, and that the system may provide a confidence grade of the prediction, Bregman-Amitai may be seen to teach this limitation.
Bregman-Amitai additionally teaches that the signals denoted the calculated osteoporotic fracture predictive factor, which may include a decreased probability of advancing the current osteoporosis state of the user, and/or other calculated value may be displayed on a monitor of an output unit and/or forwarded to another computing unit (Paragraph 0115; Paragraph 0110—the instructions may execute partly on the user’s computer and partly on a remote computer; Paragraph 0117—the system may be implemented in various embodiments, including a remote computer running software that receives the data through a network connection) and that the system may include a physical user interface which may include an interactive display (Paragraph 0116—physical user interfaces for allowing a user to interface with the system, provide input by the user, and provide the user with output of the system may include a display, a touch-screen, a keyboard…).
Bregman-Amitai also teaches receiving physiological data of the user (Paragraphs 0020-0021, 0188-0191—the predictive factor includes an adjusted risk based on at least one demographic or pathological parameter including initiation of drugs, gender, age, or other parameters; Paragraph 0029—may automatically extract medical history parameters and utilize them in computing the predictive factor; Paragraph 0169—medical history parameters may be extracted from the patient EHR, imaging modality data, and/or using other methods). As it discusses obtaining this data via the patient EHR, it may be seen that this data may be received from an external remote computing device capable of transmitting the data (Paragraph 0110—the instructions may execute partly on the user’s computer and partly on a remote computer; Paragraph 0117—the system may be implemented in various embodiments, including a remote computer running software that receives the data through a network connection).
Bregman-Amitai additionally teaches that the physiological data of the user may be used to update the predictive factor (Paragraphs 0020-0021, 0188-0191—the predictive factor includes an adjusted risk based on at least one demographic or pathological parameter including initiation of drugs, gender, age, or other parameters, and the effects of medical conditions and/or drugs may be monitored; Paragraph 0029—may automatically extract medical history parameters and utilize them in computing the predictive factor; Paragraph 0169—medical history parameters may be extracted from the patient EHR, imaging modality data, and/or using other methods; Paragraph 0227-0228—features and/or parameters may be identified based on relevance and/or importance in the classification process as the result of a learning method such as human or machine learning…the features or parameters may be used to calculate the risk factor), such that the adjusted predictive factor may then be used to update an osteoporosis recovery program (Paragraphs 0007-0008, 0337-0338—additional actions may be taken based on the predicted risk and clinical assessment of the patient, including additional investigations and treatment to prevent or delay fracture, where the predicted risk includes the probability of the patient being in a certain bone grade state within a time period based on the osseous tissue data and the current bone state rating acquired in imaging; Paragraph 0344 and 0346—the patient may be treated based on the calculated risk, which can be used to provide prevention, early intervention, and/or treatment; Fig. 6, steps 602-610).
However, Bregman-Amitai does not specifically teach generating, at the computing device, an osteoporosis recovery program for the user, or displaying the osteoporosis recovery program to the user on an interactive graphical user interface of a remote computing device.
Baba teaches a bone diagnosing device for diagnosis, prevention, and medical treatment with respect to osteogenesis-related diseases (Abstract) wherein the device includes a control unit which includes measurement, analysis, detection, and signal generation units to send a signal to a display (Paragraph 0067; Fig. 5, control unit (f) includes measurement unit (a), analysis unit (b), detection unit (c), and signal generation unit (d) and is connected to display unit (g) to perform the desired operations of the system) for displaying a diagnosis and/or suggested treatment method based on a risk evaluation result (Paragraphs 0065-0066—the subject’s personal data, history, and bone diagnosis result may be displayed on the display…the evaluation column predicts the subject’s risk for the present and for future bone disease based on the data and is displayed as suggesting a treatment method), such that Baba teaches both  generating a recovery program for a user at the computing device and displaying the osteoporosis recovery program to the user on an interactive graphical user interface of a computing device.
It may be seen that combining Bregman-Amitai, which teaches that the result of analysis and classification may be utilized in determining a treatment and that the system may use a combination of local and remote computing to perform tasks of the method and additionally allows for the inclusion of some user interface with a display, with Baba, which teaches that a recovery program is generated by the computing device and displayed, would thus allow for the system to generate a recovery program independent of the presence of a healthcare worker and then provide this recovery program to a user-viewable display. Combining the teachings of Bregman-Amitai with Baba would additionally allow for the recovery program of Bregman-Amitai, previously determined by a healthcare provider, to not only be directly provided by the system, but also to be automatically updated based on the additional physiological data. As such, it would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Bregman-Amitai with the teachings of Baba in order to improve the ability of the device to be utilized outside of a health provider’s office to improve patient access to diagnosis and care.
The combination of Bregman-Amitai and Baba may thus be seen to teach all limitations of claim 11. 
Regarding claim 12, Bregman-Amitai and Baba teach the method of claim 11. Bregman-Amitai additionally teaches wherein the computing device is further configured to categorize the osseous tissue data into categories of osteoporosis (Paragraph 0181—the bone state may be graded within a predefined group and/or based on a continuous scale where the indicated states include healthy bones, minor fractures, and severe fractures; Paragraph 0204-- files used for training may be classified based on an existing diagnosis of osteoporosis, an existing diagnosed osteoporotic fracture, an existing diagnosis of osteopenia, lack of osteoporosis diagnosis, healthy, or other classifications or based on a scale 0 to 100, where 0 denotes a patient undiagnosed with osteoporosis and/or osteoporosis risk factors and 100 denotes a patient with multiple severe osteoporotic fractures, with diagnoses of osteopenia, osteoporosis and individual fractures of various grades having respective intermediate values within the scale; Paragraph 0241—two classifier types may be calculated, a bone grade state and a bone grade risk).
Regarding claim 13, Bregman-Amitai and Baba teach the method of claim 11. Bregman-Amitai additionally teaches wherein the computing device is further configured to generate an osseous tissue data extraction template as a function of the predicted advancement of a stage of osteoporosis of the user (Paragraph 0034—the classifier may be applied to certain extracted features to generate a feature time change function defining a change in value of the certain extracted features over time; Paragraphs 0044-0045—the corpus of training images includes images of the same patient obtained at different periods in time that are long enough to detect statistically significant changes in at least some of the extracted features, wherein the osteoporotic fracture classifier is trained to predict the risk of developing or having at least one osteoporotic fracture at a certain future time frame based on the statistically significant changes in the extracted features…i.e. the classifier is trained on various user images to create a template of the expected changes in the extracted features which are associated with advancement of osteoporosis).
Regarding claim 16, Bregman-Amitai and Baba teach the method of claim 11. Bregman-Amitai additionally teaches wherein the remote computing device is configured to communicate with an osteoporosis data network (Paragraph 0062—optionally, the training module resides on a remote server that provides the trained osteoporotic fracture classifier over a network connection, for local analysis by the classifier module…optionally, the training module trains different osteoporotic fracture classifiers based on different patient populations, and provides the specific patient population osteoporotic fracture classifier for local analysis at a clinic serving the respective specific patient population…optionally, all software modules reside on a server of a health organization entity for training the classifier based on the stored imaging files and applying the trained classifier to newly acquired imaging files…i.e. the computing device, which may be local or remote, may interact with a network of osteoporosis data for training the classifier; Paragraph 0117—the system may utilize a remote computer running software that receives the medical image data through a network connection).
Regarding claim 20, Bregman-Amitai and Baba teach the method of claim 11. Bregman-Amitai additionally teaches wherein the computing device is further configured to alert the user of the predicted advancement of the current state of osteoporosis through the remote computing device (Paragraph 0116—the user interface provides the user with output of the system; Paragraph 0115—the osteoporotic fracture predictive factor may be displayed on a monitor; Figs. 17A-17D—a GUI may be presented on the user interface to the user, wherein the calculated risk is displayed).
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bregman-Amitai in view of Baba, further in view of Bhattacharya (US 20090234251 A1).
Regarding claim 4, Bregman-Amitai and Baba teach the system of claim 1. However, neither Bregman-Amitai nor Baba specifically teaches wherein the osseous measurement device further comprises a motion sensing system, wherein the motion sensing system is configured to generate osseous tissue data.
Bhattacharya teaches a system and method for assessing bone quality (Abstract), wherein the system utilizes accelerometers to measure bone damping values for users, which provides significantly different results for healthy individuals compared to individuals with osteoporosis or osteoarthritis, who have significantly decreased bone shock absorbing capacity, as compared to normal healthy subjects (Paragraphs 0075-0076). 
It would have been obvious to one having ordinary skill in the art to combine the system of Bregman-Amitai and Baba with the motion sensing system of Bhattacharya via a simple substitution in place of the imaging acquisition, wherein the training images would be replaced by training motion data for a number of users as described in Bhattacharya to allow for classification/comparison, in order to provide an alternative means of diagnosis which would not require expensive imaging equipment and thus may be more cost-effective and/or more portable.
Regarding claim 14, Bregman-Amitai and Baba teach the method of claim 11. However, neither Bregman-Amitai nor Baba specifically teaches wherein the osseous measurement device further comprises a motion sensing system, wherein the motion sensing system is configured to generate osseous tissue data.
Bhattacharya teaches a system and method for assessing bone quality (Abstract), wherein the system utilizes accelerometers to measure bone damping values for users, which provides significantly different results for healthy individuals compared to individuals with osteoporosis or osteoarthritis, who have significantly decreased bone shock absorbing capacity, as compared to normal healthy subjects (Paragraphs 0075-0076). 
It would have been obvious to one having ordinary skill in the art to combine the system of Bregman-Amitai and Baba with the motion sensing system of Bhattacharya via a simple substitution in place of the imaging acquisition, wherein the training images would be replaced by training motion data for a number of users as described in Bhattacharya to allow for classification/comparison, in order to provide an alternative means of diagnosis which would not require expensive imaging equipment and thus may be more cost-effective and/or more portable.
Claims 5, 8-9, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bregman-Amitai in view of Baba, further in view of Leong (WO 2014153661 A1).
Regarding claim 5, Bregman-Amitai and Baba teach the system of claim 1. However, neither Bregman-Amitai nor Baba specifically teaches wherein the computing device is further configured to optimize a selection of an osteoporosis recovery program from a plurality of osteoporosis recovery programs of an osteoporosis network.
Leong teaches methods for identifying and monitoring bone loss (Abstract), wherein it is described that treatments for bone loss are known in the art including administering a medication, administering supplements, lifestyle changes, or scheduling for a further appointment (Paragraph 0091) and that a treatment regimen can be effectuated based on the subject’s disease state (Paragraph 0099). As a result, the combination of the computing and network of Bregman-Amitai, the recovery program generation at the computing device of Baba, and the teachings of Leong would teach the optimization of a selection of an osteoporosis recovery program from a plurality of osteoporosis recovery programs of an osteoporosis network such that a treatment is chosen and displayed from a plurality of treatments based on the determined state of the user. It would have been obvious to one having ordinary skill in the art to combine the system of Bregman-Amitai and Baba with the teachings of Leong in order to predictably improve the effectualness of a treatment program for a particular user.
Regarding claim 8, Bregman-Amitai and Baba teach the system of claim 1. However, neither Bregman-Amitai nor Baba specifically teaches wherein the osteoporosis recovery program comprises medicinal elements. Leong teaches methods for identifying and monitoring bone loss (Abstract), wherein it is described that treatments for bone loss are known in the art including administering a medication (Paragraph 0091). It would have been obvious to one having ordinary skill in the art to combine the system of Bregman-Amitai and Baba with the teachings of Leong because treatments for bone loss are known in the art and thus would have been obvious to try.
Regarding claim 9, Bregman-Amitai and Baba teach the system of claim 1. However, neither Bregman-Amitai nor Baba specifically teaches wherein the osteoporosis recovery program comprises a consumption of osseous tissue enhancing nutrients. Leong teaches methods for identifying and monitoring bone loss (Abstract), wherein it is described that treatments for bone loss are known in the art including administering supplements such as calcium and/or vitamin D or lifestyle changes (Paragraph 0091). It would have been obvious to one having ordinary skill in the art to combine the system of Bregman-Amitai and Baba with the teachings of Leong because treatments for bone loss are known in the art and thus would have been obvious to try.
Regarding claim 15, Bregman-Amitai and Baba teach the method of claim 11. However, neither Bregman-Amitai nor Baba specifically teaches wherein the computing device is further configured to optimize a selection of an osteoporosis recovery program from a plurality of osteoporosis recovery programs of an osteoporosis network.
Leong teaches methods for identifying and monitoring bone loss (Abstract), wherein it is described that treatments for bone loss are known in the art including administering a medication, administering supplements, lifestyle changes, or scheduling for a further appointment (Paragraph 0091) and that a treatment regimen can be effectuated based on the subject’s disease state (Paragraph 0099). As a result, the combination of the computing and network of Bregman-Amitai, the recovery program generation at the computing device of Baba, and the teachings of Leong would teach the optimization of a selection of an osteoporosis recovery program from a plurality of osteoporosis recovery programs of an osteoporosis network such that a treatment is chosen and displayed from a plurality of treatments based on the determined state of the user. It would have been obvious to one having ordinary skill in the art to combine the system of Bregman-Amitai and Baba with the teachings of Leong in order to predictably improve the effectualness of a treatment program for a particular user.
Regarding claim 18, Bregman-Amitai and Baba teach the method of claim 11. However, neither Bregman-Amitai nor Baba specifically teaches wherein the osteoporosis recovery program comprises medicinal elements. Leong teaches methods for identifying and monitoring bone loss (Abstract), wherein it is described that treatments for bone loss are known in the art including administering a medication (Paragraph 0091). It would have been obvious to one having ordinary skill in the art to combine the system of Bregman-Amitai and Baba with the teachings of Leong because treatments for bone loss are known in the art and thus would have been obvious to try.
Regarding claim 19, Bregman-Amitai and Baba teach the method of claim 11. However, neither Bregman-Amitai nor Baba specifically teaches wherein the osteoporosis recovery program comprises a consumption of osseous tissue enhancing nutrients. Leong teaches methods for identifying and monitoring bone loss (Abstract), wherein it is described that treatments for bone loss are known in the art including administering supplements such as calcium and/or vitamin D or lifestyle changes (Paragraph 0091). It would have been obvious to one having ordinary skill in the art to combine the system of Bregman-Amitai and Baba with the teachings of Leong because treatments for bone loss are known in the art and thus would have been obvious to try.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bregman-Amitai in view of Baba, further in view of Recknor (US 20070208597 A1).
Regarding claim 7, Bregman-Amitai and Baba teach the system of claim 1. Bregman-Amitai additionally teaches that the system may monitor the effects of various drugs or treatments on the user’s state. However, neither Bregman-Amitai nor Baba specifically teaches wherein the remote computing device is configured to measure an adherence of the user to the osteoporosis recovery program. Recknor teaches an osteoporosis assessment system and method (Abstract) wherein the method may include determining whether the patient has maintained compliance with a recovery program (Paragraphs 0146-0147 —the method may include determining whether the patient has maintained compliance with a first medication). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Bregman-Amitai and Baba with the compliance assessment of Recknor in order to predictably improve the ability of the device to track the effects of treatment on the user’s osteoporosis state, as well as to then alter an osteoporosis recovery program depending on the tracked effects.
Regarding claim 17, Bregman-Amitai and Baba teach the method of claim 11. Bregman-Amitai additionally teaches that the system may monitor the effects of various drugs or treatments on the user’s state. However, neither Bregman-Amitai nor Baba specifically teaches wherein the remote computing device is configured to measure an adherence of the user to the osteoporosis recovery program. Recknor teaches an osteoporosis assessment system and method (Abstract) wherein the method may include determining whether the patient has maintained compliance with a recovery program (Paragraphs 0146-0147 —the method may include determining whether the patient has maintained compliance with a first medication). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Bregman-Amitai and Baba with the compliance assessment of Recknor in order to predictably improve the ability of the device to track the effects of treatment on the user’s osteoporosis state, as well as to then alter an osteoporosis recovery program depending on the tracked effects.
Response to Arguments
Applicant's arguments filed 22 August 2022 regarding the rejection of claims 1-20 under 35 U.S.C 101 have been fully considered but they are not persuasive.
Applicant argues that the claims are not directed to any abstract idea because the limitations “an osseous measurement device, wherein the osseous measurement device includes an x-ray system, wherein the osseous measurement device is configured to measure osseous tissue data of a user and transmit the osseous tissue data to a computing device” cannot be performed in the human mind. However, as described above in this action, these limitations may be seen as incorporating well-understood, routine, or conventional elements (in this case, the osseous measurement device which includes an x-ray system for measuring osseous tissue data and transmitting the data) in order to perform steps of mere data gathering as input for the abstract ideas of the claim, such that these limitations fail to preclude the abstract idea from being performed in the human mind, see examples 45-46 of the October 2019 PEG update, which discuss inventions claims which are ineligible as mental processes in spite of including tangible additional elements for obtaining measurements which could not be obtained in the human mind.
The applicant argues that the claim integrates the alleged judicial exception into a practical exception by “imposing meaningful limits which allow for an incorporation into a practical application of the alleged judicial exception”, specifically that “any alleged abstract idea is incorporated into at least a practical application of predicting osteoporosis advancement of a user and generating an osteoporosis recovery program of a user through osseous data received from a transmission of an osseous measurement device…” and that the claims recite significantly more than a judicial exception because the claims contain limitations amounting to a non-conventional and non-generic arrangement of process steps. However, as stated above, the claims of the instant application rely only on the generic steps which are themselves either abstract or amounting to insignificant extra-solution activity, and which fail to be seen as non-conventional in view of the prior art which fully teaches all limitations of the instant application.
Applicant additionally asserts that “taken as a whole, limitations to claims 1 and 11 amount to a non-conventional and non-generic arrangement of computer and functions and other technical limitations” because “the instant Application does not contain any information to suggest that the elements and/or the combination thereof are conventional”. As explained above, the limitations have been determined to be directed toward an abstract idea, such that these steps are part of the mental process step and thus need not by analyzed to determine if the elements are well-understood, routine, or conventional while the limitations of the claims which have been determined to be non-abstract have been shown to be well-understood, routine, or conventional in light of statements in the prior art, with no need for applicant’s own application to describe the elements as conventional.
Claims 1-20 remain rejected under 35 U.S.C. 101.
Applicant's arguments filed 22 August 2022 regarding the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
In particular, applicant argues that neither Bregman-Amitai nor Baba disclose, teach, or suggest, at least “calculate, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a decreased probability of advancing the current osteoporosis state of the user; generate, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a confidence score of the decreased probability of advancing the current osteoporosis state of the user; display the osteoporosis recovery program and the decreased probability of advancing the current osteoporosis state of the user to the user on an interactive graphical user interface of a remote computing device” as recited in part by claim 1 and similarly in claim 11. 
As the applicant provides no explanation for how the references of Bregman-Amitai and Baba fails to teach the new limitations as written, it is simply noted that the combination of Bregman-Amitai and Baba do teach “calculate, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a decreased probability of advancing the current osteoporosis state of the user; generate, as a function of the osteoporosis recovery program and the predicted advancement of a stage of osteoporosis of the user, a confidence score of the decreased probability of advancing the current osteoporosis state of the user; display the osteoporosis recovery program and the decreased probability of advancing the current osteoporosis state of the user to the user on an interactive graphical user interface of a remote computing device” as described in further detail above in this action.
The applicant additionally argues that the references relied upon to reject dependent claims 4 and 14, claims 5, 8-9, 15, and 18-19, and claims 7 and 17 fail to remedy the alleged deficiencies of the combination of Bregman-Amitai and Baba. However, as explained above, the combination of Bregman-Amitai and Baba sufficiently teaches the limitations of claims 1 and 11 such that the additionally references need not teach the given limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791